NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10236

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00513-JMS-2

 v.
                                                MEMORANDUM*
ANTHONY BUZIO SANCHEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Anthony Buzio Sanchez appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion,

see United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez contends that the district court abused its discretion by concluding

that his medical conditions did not qualify as extraordinary and compelling reasons

for release. He argues that the district court erroneously treated U.S.S.G. § 1B1.13

as binding, see Aruda, 993 F.3d at 802, and overlooked parts of his medical record.

The record reflects, however, that the court did not treat § 1B1.13 as binding.

Moreover, it fully reviewed Sanchez’s medical record and acknowledged that he

appears to suffer from two conditions that increase his COVID-19 risk. The court

nevertheless reasonably determined that Sanchez did not have extraordinary and

compelling reasons for release given his age, overall risk factors, and vaccination

status. Contrary to Sanchez’s argument, the court did not rely on any clearly

erroneous facts and its conclusion was supported by the record. See United States

v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record).

      Sanchez also argues that the district court abused its discretion in concluding

that the 18 U.S.C. § 3553(a) factors did not support release. He contends that the

court’s decision to grant compassionate release to a similarly situated defendant in

another case shows that the court’s decision in his case was arbitrary. However,

the court’s decision to grant relief in another case does not show that the court

abused its discretion here. To the contrary, the court reasonably concluded that the


                                           2                                     21-10236
§ 3553(a) factors weighed against release in light of the serious nature of

Sanchez’s offense and his criminal history. See United States v. Keller, 2 F.4th

1278, 1284 (9th Cir. 2021).

      AFFIRMED.




                                          3                                   21-10236